DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Godoy et al. (US 20140077919).
Regarding claim 1, Godoy et al. (figure 9 and para 0062-0064) discloses a first inductor (352) having a first winding and a second winding (see the two windings configurations on the left); and a second inductor (354) having a third winding and a fourth winding (see the two windings configurations on the right), disposed adjacent to the first inductor and coupled to the first inductor in an interlaced manner (see figure 9 and para 0063).
Regarding claim 2, Godoy et al. (figure 9) discloses wherein the first winding (see the windings configurations on the bottom left) and the third winding(see the winding configurations on the bottom right) are coupled to each other at a first side of the inductor device in an interlaced manner, and the second winding(see the winding configurations on the top left) and the fourth winding(see the winding configurations on the top right) are coupled to each other at a second side of the inductor device in an interlaced manner (see para 0063), wherein a position of the first side is relative to a position of the second side (see figure 9).
Regarding claim 3, Godoy et al. (figure 9) discloses wherein the position of the first side is opposite to the position of the second side.
Regarding claim 4, Godoy et al. (figure 9) discloses wherein the first winding and the second winding of the first inductor are coupled to each other in an interlaced manner (see figure 9), and the third winding and the fourth winding of the second inductor are coupled to each other in an interlaced manner (see figure 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Godoy et al. (US 20140077919) in view of Yang et al. (US 8,044,759)
Regarding claim 5, Godoy et al. (figure 9 and para 0062-0064) discloses all the limitations as noted above but does not expressly discloses wherein the first inductor further comprises a first center tap, and the second inductor further comprises a second center tap, wherein the first center tap of the first inductor and the second center tap of the second inductor are disposed at the first side.
Yang et al. (figure 4 and Col 8, lines 1-15) discloses a teaching wherein the first inductor (111) further comprises a first center tap (401), and the second inductor (113) further comprises a second center tap (402), wherein the first center tap of the first inductor and the second center tap of the second inductor are disposed at the first side (the top side portion of the drawing is considered the first side).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first inductor further comprises a first center tap, and the second inductor further comprises a second center tap, wherein the first center tap of the first inductor and the second center tap of the second inductor are disposed at the first side as taught by Yang et al. to the inductive device of Godoy et al. so as to allow inductor device to have the capability to offset any higher or lower input voltages thereby allowing for a higher or lower inductance to be obtained depending on what real world application the inductive device is designed for.
Regarding claim 6, Yang et al. (figure 4) discloses wherein the first center tap of the first inductor is coupled to an inner side of the first winding, and the second center tap of the second inductor is coupled to an inner side of the third winding.(note: taps 401/402 are in close vicinity of the inner sides of the first and second winding which allow for a coupling to occur. The claim is not describing the location/position of the tap; it just simply suggests that coupling is occurring between the inner side of the windings and the tap)  
Regarding claim 7, Yang et al. (figure 4) discloses wherein the first center tap of the first inductor is coupled to an outer side of the second winding, and the second center tap of the second inductor is coupled to an outer side of the fourth winding.
Regarding claim 8, Godoy et al. (figure 9) discloses wherein the first inductor further comprises a first input terminal, and the second inductor further comprises a second input terminal, wherein the first input terminal of the first inductor and the second input terminal of the second inductor are disposed at the second side(see top half of figure 9)(para 0012 of applicant specifications(pgpub) describes a side to be a upper side/top half part)  
Regarding claim 9, Godoy et al. (figure 9) discloses the second input terminal of the second inductor is disposed at an inner side of the fourth winding but does not expressly wherein the first input terminal of the first inductor is disposed at an inner side of the second winding. 
Yang et al. (figure 3) discloses wherein the first input terminal of the first inductor (302) is disposed at an inner side of the second winding. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first input terminal of the first inductor is disposed at an inner side of the second winding as taught by Yang et al. to the inductive device of Godoy et al. so as to enhance the coupling between the windings turns thereby allowing for a higher inductance to be obtained.
Regarding claim 10, Godoy et al. (figure 9) discloses wherein the first input terminal of the first inductor is disposed at an outer side of the second winding but does not expressly discloses the second input terminal of the second inductor is disposed at an outer side of the fourth winding.
Yang et al. (figure 3) discloses wherein the second input terminal of the second inductor (303) is disposed at an outer side of the fourth winding.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the second input terminal of the second inductor is disposed at an outer side of the fourth winding as taught by Yang et al. to the inductive device of Godoy et al. so as to enhance the coupling between the windings turns thereby allowing for a higher inductance to be obtained.
Regarding claim 11, Yang et al. (figure 4) discloses wherein the first input terminal of the first inductor and the first center tap (403) are disposed at the same side.
Regarding claim 12, Yang et al. (figure 4) discloses wherein the second input terminal of the second inductor and the second center tap are disposed at the same side.
Regarding claim 13, Yang et al. (figure 4) discloses wherein the first input terminal of the first inductor and the first center tap, the second input terminal of the second inductor and the second center tap are disposed at the same side.
Regarding claim 14, Godoy et al. (figure 9) discloses wherein each of the first winding and the second winding of the first inductor is winded to form a plurality of wires, wherein the wires of the first winding and the wires of the second winding are coupled to each other in an interlaced manner.
Regarding claim 15, Godoy et al. (figure 9) discloses wherein each of the third winding and the fourth winding of the second inductor is wined to form a plurality of wires, wherein the wires o7 the third winding and the wires of the fourth winding are coupled to each other in an interlaced manner.
Regarding claim 16, Godoy et al. (figure 9) discloses wherein a portion of the first winding of the first inductor and a portion of the third winding of the second inductor are coupled to each other in an interlaced manner.
Regarding claim 17, Godoy et al. (figure 9) discloses wherein a portion of the second winding of the first inductor and a portion of the fourth winding of the second inductor are coupled to each other in an interlaced manner.
Regarding claim 18, Godoy et al. (para 0064) discloses wherein directions of currents of two of the first winding, the second winding, the third winding and the fourth winding, which are disposed at the same side, are opposite to each other.
Regarding claim 19, Godoy et al. (para 0064) discloses wherein directions of currents of the first winding and the second winding are opposite to each other, and directions of currents of the third winding and the fourth winding are opposite to each other.
Regarding claim 20, Godoy et al. (para 0064) discloses wherein directions of currents of the first winding and the third winding are opposite to each other, and directions of currents of the second winding and the fourth winding are opposite to each other. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837